Exhibit 99.3 – Unaudited Interim Financial Statements BAY HARBOR MARKETING, LLC UNAUDITED BALANCE SHEETS September 30, December 31, ASSETS 2008 2007 Current assets: Cash and cash equivalents $ 5,877 $ 48,322 Deposits 5,000 5,000 Total current assets 10,877 53,322 Intangible assets,net 322,679 - Goodwill 1,548,562 - Total assets $ 1,882,118 $ 53,322 LIABILITIES AND MEMBERS’ DEFICIT Current liabilities: Accounts Payable $ 41,585 $ - Notes payable 220,642 209,706 Line of credit 44,377 - Member payable - - Accrued liabilities 63,659 46,123 Deferred revenue 6,702 6,702 Total current liabilities 376,965 262,531 Notes payable, less current portion 127,295 136,774 Total liabilities 504,260 399,305 Commitments (Note 7) Members' equity (deficit) 1,377,858 (345,983 ) Total liabilities and members’ equity (deficit) $ 1,882,118 $ 53,322 1 BAY HARBOR MARKETING, LLC UNAUDITED INTERIM STATEMENTS OF OPERATIONS AND CHANGES IN MEMBERS' EQUITY (DEFICIT) for the nine months ended Secember 30, 2008 and 2007 2008 2007 Net revenues $ 341,714 $ 333,264 Cost of revenues (203,241 ) (112,138 ) Gross profit 138,473 221,126 Operating expenses: Professional fees 231,191 306,927 Rent and occupancy 35,068 30,841 Office expense 21,738 17,572 Advertising 13,963 5,201 Amortization of intangible assets 7,321 - Miscellaneous 9,005 110 Total operating expenses 318,286 360,651 Loss from operations (179,813 ) (139,525 ) Interest income (expense), net (24,908 ) (11,846 ) Net loss (204,721 ) (151,371 ) Members' equity (deficit), beginning of year (345,983 ) (77,691 ) Cash contributions 100,000 - Contributions of shares in acquiror 1,676,187 - Other contributions 152,375 - Members' equity (deficit), end of year $ 1,377,858 $ (229,062 ) 2 BAY HARBOR MARKETING, LLC UNAUDITED INTERIM STATEMENTS OF CASH FLOWS for the nine months ended September 30, 2008 and 2007 2008 2007 Cash flows from operating activities: Net loss $ (204,721 ) (151,371 ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization of discount on notes payable 1,457 638 Amortization of intangible assets 7,321 12,375 Changes in current assets and liabilities: Other current assets - (22,375 ) Accrued liabilities 17,536 (1,366 ) Accounts payable 41,585 - Net cash flows used in operating activities (136,822 ) (162,099 ) Cash flows from financing activities: Proceeds from issuance of note payable - 250,000 Proceeds from line of credit 44,377 - Proceeds from sale of assets 50,000 - Payment of member payable - (66,160 ) Net cash flows provided by financing activities 94,377 183,840 Net increase (decrease) in cash and cash equivalents (42,445 ) 21,741 Cash and cash equivalents, beginning of year 48,322 2,966 Cash and cash equivalents, end of year $ 5,877 $ 24,707 Supplemental disclosures of cash information: Interest paid $ 23,451 11,209 Supplemental non-cash investing and financing activities: Discount on notes payable $ (2,063 ) (5,008 ) 3 Bay Harbor Marketing, LLC Notes to Financial Statements Organization and Summary of Significant Accounting Policies Business Bay Harbor Marketing, LLC (formerly known as Local Lead, LLC) (the “Company”) was formed as a limited liability company in California in 2004. The primary business is the generation of leads for financial advisors and insurance agents using search engine and internet marketing. The Company built a proprietary software platform to manage all aspects of the lead process, including client management, lead fulfillment and billing. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities, and reported amounts of revenues and expenses during the reporting period.Such estimates include valuation of customer list and accrued liabilities.Actual results could differ from those estimates. Cash and Cash Equivalents Cash and cash equivalents include all cash balances and highly liquid investments purchased with an original maturity of three months or less. Revenue Recognition The Company’s revenues consist of sales of the generation of leads (prospects) for financial advisors and insurance agents. The Company recognizes revenue once collectability is established, delivery of the lead has occurred, all performance obligations have been satisfied, and no refund obligations exist. Advertising Costs The Company expenses marketing costs as incurred.Advertising expenses were $13,963 and $5,201 in the nine months ended September 30, 2008 and 2007, respectively. Shipping and Handling Costs The Company’s shipping and handling costs are included in cost of sales for all periods presented. Income Taxes The Company is an LLC and therefore all profits are allocated directly to the owners of the LLC and there are no income taxes attributable to the LLC. 4 2. Deposits Deposits consist of amounts due the Company from the current and previous lessor of office space for the rental security deposits the Company paid.As of September 30, 2008 and December 31, 2007, the balance of deposits was $5,000 and $5,000, respectively. 3. Intangible Assets On August 29, 2008, the Company entered into an asset purchase agreement (the “Asset Purchase Agreement”), pursuant to which the Company sold substantially all of its assets to Adex Media, Inc. (“Adex”) Adex is an integrated Internet marketing and lead generation publisher with a focuson offering advertising customers a multi-channel Internet advertising network solutions for direct advertisers and agencies. The sales price for the assets consisted of the following: (i) Fifty Thousand Dollars ($50,000) paid to the Company at the closing; (ii) fifty thousand (50,000) unregistered restricted shares of Adex common stock (the “Closing Shares”) issued to the Company on the closing date, subject to a contractual lock-up and share release agreement (the “Lock-Up Agreement”); (iii) one hundred fifty two thousand one hundred fifty one (152,151) restricted unregistered shares of Adex common stock issued to the managing member of the Company, on the closing date; (iv) one hundred forty-seven thousand two hundred seventy-three (147,273) restricted unregistered shares of Adex common stock issued to a note holder of the Company, on the closing date; and (v) an additional amount of up to one hundred fifty thousand (150,000) restricted unregistered shares of Adex common stock (the “Earn Out Shares”) issued to an escrow agent on the closing date in the name of the Company pursuant to an escrow agreement (the “Escrow Agreement”).TheEarn Out Shares are subject to the Lock-Up Agreement and all or part of the Earn Out Shares are subject to release from escrow within a certain period of time following August 29, 2009, in accordance with an earn-out formula setting forth certain net revenue and net profit margin performance targets for the Company assets. The aggregate sales price was $1,878,562 which included the following: Cash paid to Company at closing $ 50,000 Restricted shares of Adex common stock issued to Company 239,850 Restricted shares of Adex common stock issued to managing member of Company 729,868 Restricted shares of Adex common stock issued to creditor of Company 706,469 Finders’ fees paid by Adex on behalf of Company 47,943 Closing costs paid by Adex 104,432 Total $ 1,878,562 The aggregate value of the Adex unregistered common stock issued was The following table summarizes the estimated fair values of the consideration received. 5 Intangible assets $ 330,000 Goodwill 1,548,562 Total consideration $ 1,878,562 4. Notes Payable The Company has notes payable carrying interest rates ranging from 10% to 18%. As of September 30, 2008, the aggregate amount of principal maturities of all long term debt during each of the succeeding periods ending September 30 is as follows: 2009 $ 220,642 2010 62,323 2011 13,886 2012 15,649 Thereafter 37,500 350,000 Discount on note payable (2,063 ) Total 347,937 Less current portion 220,642 Long-term debt $ 127,295 6 5.
